DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2005/0230550 (herein Dominguez).
	Regarding claim 1, Dominguez discloses an apparatus (Fig. 9) comprising an extension tube (85, 19) to be coupled to a system waste tube; and a junction box (the box area below stage 49, which defines 55 and 113) to be coupled to a surface (doorframe 16) of a vehicle lavatory, the junction box to define a housing (see Fig. 9) for the extension tube.  
Regarding claim 2, the apparatus of claim 1 above, wherein the junction box (55) includes a first end (end on the right of Fig. 9) having a first height (height from floor to stage 49) and a second end (end on the left of Fig. 9 about where 55 is pointing) having a second height.  
Regarding claim 3, the apparatus of claim 2 above, wherein a portion (portion of 116 proximate the first end) of the junction box proximate to the first end is coupled to 
Regarding claim 4, the apparatus of claim 3 above, wherein the interior wall and the floor define an opening (doorframe 16) in the vehicle lavatory to receive the extension tube (19 along with case 12).  
Regarding claim 5, the apparatus of claim 2 above, wherein the extension tube (85, 19) has a first tube height (see Fig. 9), the first tube height sized to extend the system waste tube above a floor (stage 49) of the vehicle lavatory.  
Regarding claim 6, the apparatus of claim 5 above, wherein the first height of the junction box is greater than the first tube height and the second height is less than the first tube height (see Fig. 9).  
Regarding claim 7, the apparatus of claim 1 above, further including a junction box cover (87) to be positioned over the extension tube and to be coupled to the junction box via stage 49.  
Regarding claim 8, the apparatus of claim 7 above, wherein the junction box cover defines an opening therein (see Fig. 9), the extension tube to extend through the opening.  
Regarding claim 9, the apparatus of claim 7 above, further including a junction box boot (the bottom vertical wall of toilet 24 in Fig. 9) to be positioned over the extension tube and to be coupled to a face (top surface of 87) of the junction box cover (87).  

Regarding claim 11, the apparatus of claim 10 above, wherein the first end is to be coupled to the face of the junction box cover (see Fig. 9).  
Regarding claim 12, the apparatus of claim 11, wherein a portion of the junction box boot proximate to the second diameter is to form a seal with the extension tube (see Fig. 9).  
Regarding claim 14, Dominguez teaches a method comprising coupling an extension tube (85, 19) to a system waste tube of a vehicle; positioning a junction box (defined by stage 49 and there below that defines 55 and 113) over the extension tube, the junction box defining an opening (the opening in stage 49) of a lavatory cabin of the vehicle; coupling a cover (87) to the junction box, the extension tube to extend above the cover (with tapered part of 85 connected to toilet 24); and coupling the extension tube to an outlet of a waste receptacle (24) of the lavatory cabin.  
Regarding claim 15, the method of claim 14 above, further including coupling a junction box boot (the bottom vertical wall of toilet 24 in Fig. 9 which has different cross-hatching with 87) to the cover to inherently form a seal in flushing toilet between the junction box boot and the extension tube.  
Regarding claim 16, the method of claim 14 above, further including coupling the extension tube to the outlet of the waste receptacle via a connector tube (the inherent connector tube of the outlet of toilet 24).  

Regarding claim 18, Dominguez discloses a kit comprising an extension tube (85, 19) to be coupled to a system waste tube; and a junction box (the box area below stage 49, which defines 55 and 113), the junction box having a first height (height from floor to stage 49) at a first end (end on the right of Fig. 9) and a second height at a second end (end on the left of Fig. 9 about where 55 is pointing), the extension tube to be at least partially disposed in the junction box when the junction box is coupled to a surface of a lavatory (see Fig. 9).  
Regarding claim 19, the kit of claim 18 above, further including a junction box cover (87).  
Regarding claim 20, the kit of claim 18 above, further including a junction box boot (the bottom vertical wall of toilet 24 in Fig. 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez in view of US 2019/0085547 (hereinafter Valedez Magana).
	Dominguez teaches all of the limitations as discussed above except for the junction box boot includes silicone.  Attention is directed to the Valedez Magana reference which teaches an analogous apparatus further includes silicone (10) at the bottom of a toilet base to create a protective and durable seal between the toilet base and a surface.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to includes silicone at the bottom of the Dominguez toilet base (which is being interpreted as junction box boot herewith) as taught by Valedez Magana in order to create a protective and durable seal between the toilet base and the surface of member 87 of Dominguez.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sigler et al. teaches a sanitary system in a vehicle having a riser (junction box as claimed) with opening in top, bottom, and side that are not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754